EXHIBIT THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR UNDER THE SECURITIES LAWS OF ANY STATE OR JURISDICTION AND MAY NOT BE SOLD, OFFERED FOR SALE OR OTHERWISE TRANSFERRED UNLESS REGISTERED OR QUALIFIED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS OR UNLESS THE COMPANY RECEIVES AN OPINION, IN REASONABLY ACCEPTABLE FORM AND SCOPE, OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, THAT REGISTRATION, QUALIFICATION OR OTHER SUCH ACTIONS ARE NOT REQUIRED UNDER ANY SUCH LAWS. GENERAL ENVIRONMENTAL MANAGEMENT, INC. WARRANT TO PURCHASE SHARES OF COMMON STOCK (Expires August 31, 2014) Warrant No. CV-2 1,350,000 Shares of Common Stock FOR VALUE RECEIVED, subject to the provisions set forth below, the undersigned, GENERAL ENVIRONMENTAL MANAGEMENT, INC., a Nevada corporation (the “Company”), hereby certifies that CVC California, LLC, a Delaware limited liability company, or its registered assigns (the “Holder”), is entitled to purchase from the Company up to One Million Three Hundred Fifty Thousand (1,350,000) fully paid and nonassessable shares (the “Warrant Shares”) of the Company’s common stock, $.001 par value per share (the “Common Shares”), for cash at a price of $1.19 per share (the “Exercise Price”) at any time and from time to time from and after the date hereof and until 5:00 p.m. (Pacific time) on August 31, 2014 (the “Expiration Date”) upon surrender to the Company at its principal office (or at such other location as the Company may advise the Holder in writing) of this Warrant properly endorsed with the Notice of Exercise attached hereto duly filled in and signed and, if applicable, upon payment in cash or by check of the aggregate Exercise Price for the number of shares for which this Warrant is being exercised determined in accordance with the provisions hereof.The Exercise Price and the number of shares purchasable hereunder are subject to adjustment as provided in Section3 of this Warrant. 1.
